Citation Nr: 0913111	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  09-02 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from August 1944 to 
April 1946.  The Veteran is a World War II combat Veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's 
current bilateral tinnitus is related to military noise 
exposure.


CONCLUSION OF LAW

Bilateral tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for 
tinnitus, which represents a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duty to notify 
and assist is necessary.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The evidence shows that the Veteran served as a tank crewman, 
light truck driver and a construction foreman in service.  
Based on his military occupational specialties, the Veteran 
was clearly exposed to excessive noise throughout his time in 
service from tanks, artillery, military trucks and 
construction, and this has in fact been conceded.  The Board 
notes that the Veteran also claims to have been in combat as 
a tank operator in Germany.  The evidence of record is 
consistent with the Veteran's reports.  However, as noise 
exposure has already been conceded, application of the combat 
presumption set forth in 38 U.S.C.A. § 1154(b) is moot.

There is also no dispute that the Veteran currently has 
tinnitus.  Thus, the only remaining question is whether the 
Veteran's current bilateral tinnitus is related to the noise 
exposure incurred in service.  

The Veteran had a VA examination in November 2007 at which he 
reported both military and civilian occupational noise 
exposure.  He reported a bilateral buzzing tinnitus, which 
does not interfere with sleep, left greater than right.  
However, the examiner indicated in the examination report 
that the Veteran did not know the date and circumstances of 
its onset.  The examiner also noted the report of a recent 
private audiological exam that showed high-frequency hearing 
loss bilaterally, but the presence tinnitus was not noted.  
Based on the Veteran's lack of knowledge as to the onset of 
his present tinnitus and the private audiological exam report 
that failed to show a report of tinnitus, the examiner opined 
that the Veteran's tinnitus is not the result of acoustic 
trauma incurred during military service because noise-induced 
tinnitus occurs at the time of the exposure, not after the 
noise has ceased.

Although the VA examiner gave a negative nexus opinion, after 
considering all the evidence, the Board finds that the 
evidence is at least in equipoise as to whether the Veteran's 
present tinnitus is related to in-service or post-service 
noise exposure.  In response to the VA examination report, 
the Veteran stated that, although he was unable to report the 
exact date that his tinnitus began, he did tell the examiner 
that he cannot remember a time since the war that this 
buzzing was not present.  Thus, there is contradictory 
evidence as to the onset of the Veteran's present tinnitus.

Further, although in-service noise exposure has been 
conceded, the evidence also shows that the Veteran had 
civilian occupational noise exposure as a truck driver and a 
police officer for at least 53 years.   Thus, it is unclear 
whether the Veteran's tinnitus is related to military noise 
exposure or civilian occupational noise exposure.  

Finally, although the VA examiner rested her negative nexus 
opinion on the fact that the Veteran could not pinpoint the 
exact time of the onset of his tinnitus, the Board notes that 
the Veteran was 81 years old at the time of the VA 
examination, meaning he was discharged from service more than 
60 years before that.  In addition, it appears the Veteran 
was exposed to a multitude of instances of acoustic trauma in 
service (as indicated by his military occupational 
specialties).  Thus, the examiner's reliance on the fact the 
Veteran was not able to pinpoint an exact time or 
circumstance of the onset of his tinnitus is questionable.  
In addition, the Veteran's response that he told the examiner 
that he does not remember a time without tinnitus since the 
war sets forth a continuity of symptomatology that the 
evidence of record does not contradict.  Furthermore, the 
private audiological exam report is insufficient for purposes 
of rebuttal evidence because it is a form and does not 
contain a place where a complaint of tinnitus could be noted.  
Thus, the fact that it does not note a complaint of tinnitus 
cannot be negative evidence against the Veteran's claim.  
Moreover, the Board notes that the Veteran's report of his 
tinnitus being worse on the left than the right is consistent 
with the Veteran's bilateral hearing loss, which is the same 
as set forth by the audiological findings.  Thus, the Board 
finds the VA examiner's opinion has little to no probative 
value.

Based upon the above, the Board finds that the evidence is in 
equipoise and a reasonable doubt exists as to whether the 
Veteran's current bilateral tinnitus is related to his 
military noise exposure.  When, after considering all the 
evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the 
claimant.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).  Giving the benefit of the doubt to the 
Veteran, therefore, service connection for bilateral tinnitus 
is granted.


ORDER

Entitlement to service connection for bilateral tinnitus is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


